MEMORANDUM **
Hairy Santoso, a native and citizen of Indonesia, appeals pro se the district court’s dismissal of his amended complaint alleging that defendants violated his due process rights when processing his application for asylum. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal of the complaint, Abboud v. INS, 140 F.3d 843, 846 (9th Cir.1998), and may affirm on any grounds finding support in the record, Kling v. Hallmark Cards, Inc., 225 F.3d 1030, 1039 (9th Cir.2000).
Santoso contends that defendants violated his due process rights by terminating
his removal proceedings without a hearing on his asylum claim or an opportunity to appeal. Because Santoso’s asylum claim has now been adjudicated on the merits, and he has had the opportunity to appeal the immigration judge’s denial of asylum to the Board of Immigration Appeals, Santoso’s claims are moot. See Di Giorgio v. Lee (In re Di Giorgio), 134 F.3d 971, 974 (9th Cir.1998) (qualifying for adjudication in federal court requires an actual controversy at all stages of review, not merely at the time the complaint is filed).
We reject Santoso’s remaining contentions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.